Citation Nr: 0330519	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  00-18 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Eligibility for improved death pension benefits based on 
income.

(The issue of entitlement to service connection for the cause 
of the veteran's death is the subject of a separate Remand of 
the Board this date.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to May 1946.  
The veteran died in September 1998.  The appellant is the 
veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan. 

In April 2003, the appellant's representative asserted that 
the appellant is entitled to compensation under 38 U.S.C.A. 
§ 1151 for the cause of the veteran's death.  This issue is 
referred to the RO for appropriate action.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The law provides that the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his/her claim for a benefit under a law 
administered by VA.  See 38 U.S.C.A. § 5103A (West 2002).  
The VCAA and its implementing regulations include an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  A review of the record reveals 
that the appellant

A review of the claims folder reveals that the appellant 
submitted a claim for entitlement to improved death pension 
benefits in May 1999.  The RO denied the appellant's claim in 
October 1999.  The appellant perfected her appeal by a 
statement received in September 2000.  A review of the record 
reveals that the RO has not sent the appellant notification 
of what information and medical or lay evidence, not 
previously submitted, is necessary to substantiate her claim 
for eligibility for death pension benefits.  Furthermore, the 
RO has not notified the appellant of which evidence, if any, 
the appellant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  A remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See VCAA (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107). 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.  
The RO should take appropriate action in 
this case to comply with the notice and 
duty to assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b), to include with regard 
to the one-year period for receipt of 
additional evidence.  In particular, the 
RO should issue a letter to the appellant 
setting forth the specific information 
and evidence necessary to substantiate 
the issue on appeal, and which specific 
evidence, if any, the claimant is 
expected to obtain and submit, and which 
specific evidence will be retrieved by 
VA.  

2.  If any additional evidence is 
obtained, the RO must reconsider the 
appellant's claim.  If any benefit sought 
on appeal is not granted to the 
appellant's satisfaction or if a timely 
notice of disagreement is received with 
respect to any other matter, the 
appellant and her representative should 
be provided a supplemental statement of 
the case on all issues in appellate 
status and be afforded the appropriate 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





